Citation Nr: 1638869	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  13-26 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an increased initial evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD) and amnestic disorder.
 
2.  Entitlement to an initial evaluation in excess of 40 percent for neurogenic bladder, claimed as urinary incontinence.
 
3.  Entitlement to an initial compensable evaluation for erectile dysfunction.
 
4.  Entitlement to an initial evaluation in excess of 10 percent for hyper-reflexia of the left upper extremity.
 
5.  Entitlement to an initial evaluation in excess of 10 percent for hyper-reflexia of the right upper extremity.
 
6.  Entitlement to an initial evaluation in excess of 10 percent prior to July 30, 2013 and in excess of 20 percent thereafter for hyper-reflexia of the left lower extremity.
 
7.  Entitlement to an initial evaluation in excess of 10 percent prior to July 30, 2013 and in excess of 20 percent thereafter for hyper-reflexia of the right lower extremity.
 
8.  Entitlement to an initial evaluation in excess of 10 percent for lumbosacral strain.

9.  Entitlement to an initial compensable evaluation prior to July 30, 2013 and a rating in excess of 10 percent thereafter for right hip limitation of extension.
 
10.  Entitlement to an initial compensable evaluation for right hip impairment.
 
11.  Entitlement to an initial compensable evaluation of right hip strain.



ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran served on active duty from January 2011 to September 2011.

These matters come to the Board of Veterans' Appeals (Board) on appeal from June 2012 and August 2013 rating decisions of the San Diego, California Department of Veterans Affairs (VA) Regional Office (RO).

Although increased ratings were granted for the lower extremity claims during the pendency of the appeal, inasmuch as higher ratings for these disabilities are available, and the Veteran is presumed to seek the maximum available benefit for a disability, the claims for higher ratings remain viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The appeal was remanded by the Board for further development in June 2015.  Such development was completed and the case is ready for further disposition.  See Stegall v. West, 11 Vet. App. 268 (1998) (remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms).

The Board's June 2015 remand also addressed a claim for entitlement to a total disability due to service-connected disabilities (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009).  While on remand, the claim was granted, effective the date of service connection for the underlying disabilities.  Thus, the claim for TDIU was granted in full and is no longer on appeal.  

When the case was previously before the Board, the Veteran was represented by a private attorney.  However, while on remand, the Veteran's attorney withdrew representation in November 2015, prior to re-certification of the case to the Board.  The Veteran has not indicated a desire to be represented by another attorney or service organization although he was advised of the possibility in a July 2016 letter from the Board.  Thus, the Board will recognize the Veteran as proceeding pro se. 

The issues of entitlement to higher ratings for the right hip disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Since the effective date of service connection, PTSD and amnestic disorder was manifested by the following: difficulty sleeping; headaches; suicidal ideation without plan or intent; near-continuous depression affecting the ability to function independently, appropriately and effectively; difficulty in adapting to stressful circumstances; and an inability to establish and maintain effective relationships resulting in occupational and social impairment with deficiencies in most areas.

2.  For the entire period on appeal, the Veteran's neurogenic bladder was manifested by urine leakage requiring the use of an appliance or wearing of absorbent materials which must be changed more than four times per day. 

3.  The evidence is against a finding of penile deformity.

4.  Manifestations of the Veteran's hyper-reflexia of the right upper extremity demonstrate no more than mild incomplete paralysis.

5.  Manifestations of the Veteran's hyper-reflexia of the left upper extremity demonstrate no more than mild incomplete paralysis.

6.  Prior to July 30, 2013, the Veteran's hyper-reflexia of the right and left lower extremities were no more than moderately disabling. 

7.  From July 30, 2013, the Veteran's hyper-reflexia of the right and left lower extremities was no more than moderately-severe.

8.  Since the date of service connection, impairment of the lumbar spine consists of subjective complaints of pain, and limitation of motion with flexion limited to, at most, 75 degrees, to include in contemplation of functional impairment resulting from pain, weakness, fatigue, or incoordination, or following repetitive testing or during flare ups, without muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, ankylosis, intervertebral disc syndrome resulting in incapacitating episodes, or associated neurological impairment.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 70 percent for PTSD with amnestic disorder have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 4.130, Code 9411 (2015).

2.  The criteria for an initial evaluation of 60 percent, but no higher, for neurogenic bladder, have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.115b, Diagnostic Code 7542 (2015).

3.  The criteria for an initial compensable disability rating for erectile dysfunction have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.31, 4.115b, Diagnostic Code 7522 (2015).

4.  The criteria for an initial rating of 20 percent, but no higher, for hyperreflexia of the right upper extremity have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Codes 8513 (2015).

5.  The criteria for an initial rating of 20 percent, but no higher, for hyperreflexia of the left upper extremity have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Codes 8513 (2015).

6.  The criteria for an initial rating of 20 percent, but no higher, prior to July 30, 2013, for hyper-reflexia of the right lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.14, 4.124a, Diagnostic Code 8520 (2015).

7.  From July 30, 2013, a rating of 40 percent, but no higher, for hyper-reflexia of the right lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.14, 4.124a, Diagnostic Code 8520 (2015).

8.  The criteria for an initial rating of 20 percent, but no higher, prior to July 30, 2013, for hyper-reflexia of the left lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.14, 4.124a, Diagnostic Code 8520 (2015).

9.  From July 30, 2013, a rating of 40 percent, but no higher, for hyper-reflexia of the left lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.14, 4.124a, Diagnostic Code 8520 (2015).

10.  The criteria for an initial rating in excess of 10 percent, for the lumbar spine disability, have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.71a, Diagnostic Code 5237, 5010-5243 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Analysis

The Veteran contracted acute demyelinating encephalomyelitis in service and all of the disabilities on appeal, stem from this diagnosis. 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. 
§ 4.3.

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a disability is at issue, the primary concern is the present level of disability. Francisco v. Brown, 7 Vet. App. 55 (1994).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The following analysis is therefore undertaken with the possibility that "staged rating" (assignment of different ratings may be warranted for distinct periods of time, based on the facts found) may be warranted.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

		a.  PTSD with Amnestic Disorder

The Veteran is in receipt of a 70 percent initial rating for PTSD and amnestic disorder.  

The General Rating Formula for Mental Disorders is found at 38 C.F.R. § 4.130.  The formula provides for ratings ranging from noncompensable to 100 percent disabling.  Relevant to the present claim, the formula provides ratings as follows. 

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, thinking, or mood, due to such items as: suicidal ideation; obsessional rituals which interfere with routine activity; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances and inability to establish and maintain effective relationships.   

A 100 percent disability evaluation requires total occupational and social impairment, due to symptoms such as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or name.

As the United States Court of Appeals for the Federal Circuit has explained, evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir. 2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating." Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas" - i.e., "the regulation ... requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'"  Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, Diagnostic Code 9411. 

Further, when evaluating a mental disorder, the Board must consider the "frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission," and must also "assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination."  38 C.F.R. § 4.126(a).  

In addition to evidence regarding the Veteran's symptomatology and its impact on his social and occupational functioning, a Global Assessment of Functioning (GAF) score is another component considered to determine the entire disability picture for the Veteran.  The GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness" from 0 to 100, with 100 representing superior functioning in a wide range of activities and no psychiatric symptoms.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) 32).  

A GAF score of 41-50 indicates "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  A GAF score of 51-60 indicates "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or
 co-workers)."  Id.  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  [Parenthetically, the Board notes that the, revised DSM-5, which among other things, eliminates GAF scores, applies to cases certified to the Board after August 4, 2014.  See 79 Fed. Reg. 45,093 (Aug, 4, 2014))].

Although VA may compensate a Veteran only for service-connected disability, the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so.  Mittleider v. West, 11 Vet. App. 181 (1998).  In this case, the Veteran has been diagnosed with PTSD as well as amnestic disorder, and adjustment disorder with anxiety.  See e.g. October 2011 VA examination report, December 2013 VA examination report, and September 2014 VA treatment record.  Notably, the VA examiners have not been able to distinguish symptoms solely associated with service-connected PTSD and amnestic disorder.  Therefore, the Board has attributed all of the Veteran's psychiatric symptoms to his service-connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam) citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (Where it is not possible to distinguish symptoms attributable to service-connected and non-service connected disabilities, the Board will consider all of the symptoms as attributable to the service-connected disability.). 

Having applied the relevant regulations to the facts of this case, the Board finds that the severity and frequency of the Veteran's symptoms more nearly approximates the currently-assigned 70 percent disability rating for deficiencies in most areas.  In this regard, for the reasons explained below, the Board finds that the October 2011 and December 2013 VA examination reports, April 2014 private vocational assessment, and VA outpatient treatment records, all support the currently-assigned 70 percent disability rating, but not a 100 percent disability rating.  Further, the Board finds the October 2011 and December 2013 VA examination report to be adequate reports upon which to base a decision as the examiners conducted thorough interviews with the Veteran, and reviewed the Veteran's claims file, including medical records.  The Veteran's psychiatric symptoms have not been shown to have worsened since the December 2013 VA examination report.  Thus, there is no reason to remand the issue for another examination.   

The October 2011 VA examiner noted, in pertinent part that the Veteran's psychiatric disorders impact the Veteran's recall, ability to acquire new information, and demonstrate a significat decline from pre-morbid functioning.  The examiner also found that the Veteran was significantly limited in most areas of life, including work, social, school, family and other areas.  The examiner also found that the examiner had severe symptoms as evidenced by his GAF score of 50, including anxiety, panic attacks, sleep issues, relationship issues, memory loss, and impaired mood and judgment. 

The December 2013 VA examiner noted symptoms including depression, irritability, avoidance, impairment of short and long term memory, anxiety, panic attacks occurring weekly or less often, insomnia, difficulty concentrating, relationship issues, inability to establish and maintain effective relationships, and difficulty adapting to stressful circumstances including work or work-like setting.  The Veteran denied suicidal or homicidal ideation as well as auditory and/or visual hallucinations.  The examiner found that the Veteran's symptoms would only have occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care and conversation. 

On mental status examination, the December 2013 VA examiner noted that the Veteran's anxiety increased with mild frustration during tasks of memory, attention and concentration.  The Veteran made several minor errors on digit span, serial sevens, spelling world backwards and had delayed recall.  The examiner also noted that the Veteran seemed to have some difficulty with attention as he needed questions to be repeated on occasion. The examiner also noted that the Veteran did not appear to pose a threat of danger or injury to self or others.  

The April 2014 private vocational specialist, Dr. B., reviewed both of the examinations as well as the Veteran's medical records and found the Veteran to be unemployable.  Specifically, Dr. B. found that the Veteran would have issues with attendance, mental and cognitive sustainability and stress tolerance.  She indicated that none of his conditions was disabling by itself but the combination of the service-connected impairments (mental and physical) created an individual who was unable to sustain full-time work.  She explained that even if the Veteran's mental impairment only occasionally limited performance of work tasks, his other service-connected physical disabilities and pain would result in physical and cognitive breaks during work which would exceed standard work-place limits.  The AOJ granted TDIU based, in part, on Dr. B.'s report. 

VA outpatient treatment records are consistent with the level of disability shown during the October 2011 and December 2013 VA examinations.  See e.g. September 2014 VA outpatient treatment record.  Competent and credible lay statements of record are similarly consistent with the finding of impairment in most areas, but not total occupational and social impairment. 

When considering the totality of his disability picture, the Board finds that although the Veteran is not able to work, due, in-part, to his disability, he has not been shown to have such cognitive impairment as contemplated by the 100 percent criteria.  In this regard, there was no evidence of gross impairment of thought processes or communication.  Similarly, the evidence does not show, and the Veteran has not reported, delusions or hallucinations at all.  There is no indication that the Veteran has expressed grossly inappropriate behavior.  The Veteran has not reported, and the evidence does not demonstrate, that he has been disoriented to time or place or that he has had memory loss for names of close relatives or his own name, or other significant personal details such as his former occupation.  

To the extent that his service-connected psychiatric symptoms prevent him from working, the Board notes that the AOJ granted a TDIU effective the date of the effective date of service connection for PTSD and amnestic disorder.  Thus, the Board has given full benefit of the doubt with respect to his contentions that his psychiatric symptoms, when combined with his physical disabilities, prevent him from working.  However, when considering occupational and social impairment, the Board finds that the evidence more nearly approximates the 70 percent disability rating criteria for the reasons discussed above.  

The Board finds that based on the foregoing, the Veteran's psychiatric symptoms do not result in more severe manifestations that more nearly approximate total occupational and social impairment. 

In reaching such determination, the Board has also considered the Veteran's GAF score assigned during the period on appeal, specifically a score of 50 in October 2011.  However, such a score does not support a 100 percent disability rating.  As noted above, GAF scores ranging between 41 and 50 are indicative of serious symptoms, which the Board finds are contemplated by the 70 percent disability rating inasmuch as significantly worse GAF scores were possible and the VA psychiatric examiner did not indicate that the Veteran's symptoms warranted a worse score. 

In reaching the foregoing decision, the Board acknowledges the Veteran's statements and belief that he is entitled to a higher rating, but the Board finds that a rating in excess of 70 percent for PTSD is not warranted under the applicable rating criteria at any time on appeal.  See Fenderson, supra.

As discussed below, the Board has also considered whether referral for extraschedular consideration is warranted based on the evidence of functional, including occupational, impairment secondary to the disability at issue, but finds that such referral is not warranted.  See Barringer v. Peake, 22 Vet. App. 242 (2008). 

In sum, a preponderance of the evidence is against the assignment of an initial rating in excess of 70 percent for PTSD with amnestic disorder. 
      
      b.  Neurogenic Bladder
      
The Veteran contends that his neurogenic bladder is more severe than indicated by the currently-assigned 40 percent disability rating.  The Board agrees. 

The Veteran is currently rated under Diagnostic Code 7542, for neurogenic bladder.  Under Diagnostic Code 7542, neurogenic bladder should be rated as voiding dysfunction.  38 C.F.R. § 4.115(b).  The criteria for voiding dysfunction indicates that particular condition should be rated as urine leakage, frequency, or obstructive voiding.  In this case, the Veteran's disability has been rated as 40 percent disabling for the degree of urine leakage.  See 38 C.F.R. § 4.115a.  

A 40 percent disability rating is warranted for absorbent materials that must be changed two to four times per day.  The next-higher 60 percent disability rating is warranted when the dysfunction requires the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day.  The 60 percent disability rating is the maximum schedular rating allowed for voiding dysfunction.  38 C.F.R. § 4.115a.  

In this case, the Veteran was provided with VA examinations in October 2011 and July 2013 regarding his neurogenic bladder disability.  The October 2011 VA examiner noted that the Veteran reported that this daytime voiding interval was less than hour.  He reported continual urine leakage and that he changed his absorbent material two to four times per day.  He also reported that he awoke four times per night to void.  

In July 2013, the Veteran reported that he changed his absorbent material less than two times per day and that an appliance was not required.  However, the examiner noted that the Veteran had urinary retention requiring intermittent catherization. 

Additionally, competent and credible statements of record indicate that the Veteran wears absorbent materials all the time and indicate that he frequently changes such materials more than four times per day.  See e.g. VA outpatient treatment records dated in June 2014 noting that Veteran changed three diapers in 20 minutes.  The Board finds that it is fair to assume that if the Veteran changed the diaper three times in a 20 minute period prior to the medical appointment, he likely changed the diaper at least two more times that day.  The remaining treatment records noted chronic use of diapers and support a finding of consistent usage of the absorbent materials for the entire period on appeal.  In this regard, VA treatment records dated in April 2014 and September 2014 noted the Veteran's report of constant urination.  

Given that the Veteran's treating providers have indicated that he constantly needs absorbent material, and the Veteran has reported competent and credible statements that he experiences continual urine leakage, and the July 2013 VA examiner noted that the disability requires intermittent catherization (i.e., an appliance), the Board resolves doubt and finds that a 60 percent disability rating is warranted for the entire period on appeal. 

As discussed below, the Board has also considered whether referral for extraschedular consideration is warranted based on the evidence of functional, including occupational, impairment secondary to the disability at issue, but finds that such referral is not warranted.  See Barringer v. Peake, 22 Vet. App. 242 (2008). 

	c.  Erectile Dysfunction

The Veteran's erectile dysfunction is rated as non-compensable under Diagnostic Code 7522, which provides for a 20 percent rating for deformity of the penis with loss of erectile power.  Without deformity of the penis, erectile dysfunction is noncompensable.

The Veteran was afforded VA examinations in October 2011 and July 2013.  During the October 2011 VA examination, the Veteran reported that he developed a delayed erection time beginning in September 2011.  He reported that vaginal penetration was possible but there was an absence of ejaculation.  The examiner opined that the abnormality was likely a residual of the Veteran's encephalopathy.  On examination, the penis was noted to be normal.  

During the July 2013 VA examination, the Veteran reported that the condition had gotten worse and that there was no response to treatment with Viagra or nocturnal penile tumescence.  The Veteran declined physical examination of the penis and reported normal anatomy with no penile deformity or abnormality. 

Based on the evidence of record, the Board finds that the Veteran's erectile dysfunction does not warrant a compensable rating at any time during the period of appeal.  Although the competent and credible lay evidence of record confirms that the Veteran has erectile dysfunction, he is not shown to have a penile deformity at any time pertinent to the current appeal.  The Veteran does not contend otherwise.  As the evidence does not show that the Veteran has penile deformity in addition to the erectile dysfunction, a compensable evaluation is not warranted.  See 38 C.F.R. §§ 4.31, 4.115(b), Diagnostic Code 7522.  The Board notes, however, that the Veteran has already been granted a special monthly compensation for loss of use of a creative organ since the date of entitlement to service connection in September 2011.

For all of these reasons, the preponderance of the evidence is against the claim for a compensable rating for erectile dysfunction. There is no doubt to be resolved in favor of the Veteran.  

As discussed below, the Board has also considered whether referral for extraschedular consideration is warranted based on the evidence of functional, including occupational, impairment secondary to the disability at issue, but finds that such referral is not warranted.  See Barringer v. Peake, 22 Vet. App. 242 (2008). 

	d.  Upper and Lower Extremity Disabilities

The Veteran is service-connected for hyper-reflexia of the upper and lower extremities and believes that he is entitled to higher initial ratings for each.  His upper extremities are each currently rated as 10 percent disabling under DC 8599-8515.  His lower extremities are each rated under DC 8599-8520, as 10 percent disabling prior to July 30, 2013, and 20 percent thereafter. 

The Diagnostic Code 8599 is an indication that the Veteran's disability is rated analogous to another disability because a specific code for hyper-reflexia is not established.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis, and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

The term "incomplete paralysis" used in reference to evaluation of peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  38 C.F.R. § 4.124a.

On examination in October 2011, sensory examination revealed normal examination of all of the extremities.  The Veteran did not report any symptoms in the upper extremities and specifically denied paralysis, dysesthesias, paresthesias, numbness, rigidity, and other neurological effects in upper extremities.  With respect to the lower extremities, the Veteran reported that his legs and thighs felt weak after 10 minutes of walking, but the Veteran denied paralysis, dysesthesias, paresthesias, numbness, rigidity, and other neurological effects in lower extremities.   

Reflex exam findings recorded during the October 2011 VA examination noted 3+ reflexes in all areas of the upper extremities and lower extremities, on both sides.  The 3+ reflex represents hyperactive reflexes without clonus.  The examiner diagnosed acute disseminated encephalopathy resolved with residuals of global hyper-reflexia.  

The July 2013 VA examination findings were consistent with the October 2011 findings.  In July 2013, the Veteran again denied having pain, paresthesias, dysesthesias, or numbness in the upper and lower extremities.  The examiner again noted that the sensory examination was normal in all extremities.  Further, the examiner noted that the Veteran did not have any trophic changes attributable to peripheral neuropathy.  Muscle strength testing was normal in all areas tested in the upper and lower extremities, including elbow and wrist flexion and extension, grip, pinch, knee extension, ankle plantar flexion and dorsiflexion.  The examiner noted that the Veteran did not have any muscle atrophy.  The Veteran was noted to have a normal gait.  

The July 2013 VA examiner again noted upper extremity reflexes were all 3+, reflective of hyperactive reflexes without clonus.  The examiner also noted ankle jerk reflexes of 4+, which indicates hyperactive reflexes with clonus.  The AOJ determined that lower extremity finding demonstrated an increase in severity of the hyper-reflexia of the bilateral lower extremities and increased the rating to 20 percent effective the date of the examination.  

Regarding the upper extremities, the Board finds that the Veteran's upper extremity disability should be rated under DC 8513, not DC 8515.  Under the currently-assigned DC 8515, a 10 percent evaluation is warranted for mild incomplete paralysis of the median nerve.  Disability ratings of 30 percent and 20 percent are warranted for moderate incomplete paralysis of the major and minor limbs, respectively.  Disability ratings of 50 percent and 40 percent are warranted for severe incomplete paralysis of the major and minor limbs, respectively.  Disability ratings of 70 percent and 60 percent are warranted for complete paralysis of the major and minor limbs, respectively.  The code description only discusses effects of the hand, not the entire upper extremity.  

Under DC 8513, a 20 percent evaluation is warranted for mild incomplete paralysis of all radicular groups of the upper extremity.  Disability ratings of 30 percent and 40 percent are warranted for moderate incomplete paralysis of the minor and major limbs, respectively.  Disability ratings of 60 percent and 70 percent are warranted for severe incomplete paralysis of the minor and major limbs, respectively.  Disability ratings of 80 percent and 90 percent are warranted for complete paralysis of the minor and major limbs, respectively. 

Having reviewed all of the evidence of record, including but not limited to, the Veteran's statements made during pertinent VA examinations in October 2011 and July 2013, as well as reports to VA physicians, findings of VA physicians, the Veteran's written statements, the Board finds that the evidence of record supports a finding of mild incomplete paralysis of the upper extremities for the entire period.  In this regard, the only symptoms reported or noted, are the hyperactive reflexes, without clonus.  The Veteran has not reported any pain, weakness, numbness, fatigability, in the upper extremities.  Therefore, the Board finds that the symptoms more nearly approximate mild incomplete paralysis in both upper extremities, for the entire period on appeal.  

The question remains whether DC 8515, applying to the median nerve, is the best analogous code under which to rate the Veteran's upper extremity disability.  In this case, the only upper extremity symptom is hyperactive reflexes, however, the symptom has been noted to affect the all of the reflex areas in the upper extremities, including biceps, triceps, and finger jerk reflex.  Thus, the Board finds that the Veteran's disability is more analogous to Diagnostic Code 8513, which applies to all radicular groups in the upper extremity.  As noted above, the currently-assigned DC 8515 appears to only apply to nerves affecting the hand, not the entire upper extremity, as is the case here. 

The Board has considered whether other diagnostic codes apply and has determined that the most analogous diagnostic code is DC 8513.  In this regard, DC 8510 is not analogous to the present disability as the description notes that hand and wrist movements are not affected.  Similarly, DCs 8511, 8512, and 8514 do not appear to include effects to the entire arm.  Moreover, DCs 8517 and 8518 do not provide for compensable ratings for mild incomplete paralysis of major and minor extremities.  

Thus, while the Board finds that the Veteran is not entitled to a rating for "moderate" incomplete paralysis of either upper extremity, the Board resolves doubt and finds that the Veteran's disability warrants a higher initial rating of 20 percent, in both upper extremities, from the date of service connection, under DC 8513. 

The Veteran's subjective complaints have been considered in the evaluation of the upper extremity disabilities; however, in the absence of muscle atrophy and/or pain, or other nerve involvement, the Board finds that the Veteran's upper extremity disabilities are not manifested by symptoms that warrant higher ratings.  The Board finds that the Veteran is competent to report observations as they come to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Moreover, the Board finds his statements to be credible.  Indeed, the Board has resolved doubt, and finds that the Veteran's upper extremity symptoms warrant a rating under DC 8513, which provides for a higher rating for mild incomplete paralysis than the currently-assigned DC 8515. 

With respect to the lower extremities, DC 8520 provides that mild incomplete paralysis of the sciatic nerve is rated as 10 percent disabling; moderate incomplete paralysis is rated as 20 percent disabling; moderately severe incomplete paralysis is rated as 40 percent disabling; and severe incomplete paralysis, with marked muscular atrophy, is rated as 60 percent disabling.  Complete paralysis of the sciatic nerve, the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost, is rated 80 percent disabling.

Having reviewed all of the evidence of record, including but not limited to, the Veteran's statements made during pertinent VA examinations in October 2011 and July 2013, as well as reports to VA physicians, findings of VA physicians, the Veteran's written statements, the Board finds that the evidence of record supports a finding of moderate incomplete paralysis of the lower extremities prior to July 30, 2013, and moderately severe incomplete paralysis thereafter, but does not support higher ratings.  

In this regard, the Board finds it significant that DC 8520 identifies "severe" incomplete paralysis as involving "marked" muscle atrophy.  The Board finds that it naturally follows that the next lower, "moderately severe" and "moderate" symptoms should include muscle involvement or other significant symptoms.  Here, the Board notes that the Veteran reported bilateral, lower extremity muscle symptoms of fatigability and weakness, since the date of service connection.  Resolving all doubt in favor of the Veteran, the Board finds that he is entitled to a 20 percent disability rating for moderate incomplete paralysis of the lower extremities prior to July 30, 2013, effective the date of service connection.  

Further, the Veteran's lower extremity symptoms are shown to have worsened as of July 30, 2013, as that is the point at which clonus in the lower extremities was noted.  The Board finds that the lower extremities should be rated as moderately severe from that date.  However, the Board finds that ratings higher than those granted herein, are not warranted at any point for the lower extremity disabilities.  In this regard, the Board notes that the Veteran has not reported any pain or numbness, or muscle atrophy in his lower extremities and none has been shown on examination.  

The Board has considered the applicability of other diagnostic codes but finds that no other code is analogous to the Veteran's disability.  Moreover, DCs 8521, 8522, 8523, 8524, 8525, 8526, 8527, 8528, 8529, and 8530 do not provide for higher ratings than those assigned herein for the level of incomplete paralysis demonstrated by the evidence. 

The Veteran's subjective complaints have been considered in the evaluation of the disabilities; however, in the absence of muscle atrophy and/or pain, the Board finds that the Veteran's lower extremity disabilities are not manifested by symptoms that warrant higher ratings.  The Board finds that the Veteran is competent to report observations as they come to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Moreover, the Board finds his statements to be credible.  Indeed, the Board has resolved doubt, and finds that the Veteran's lower extremity symptoms warrant higher ratings, based in part upon his statements.  Further, the Board finds that the Veteran's statements simply support the findings of mild incomplete paralysis in both upper extremities for the entire period.  

The above determinations are based on consideration of applicable provisions of VA's rating schedule.  Additionally, as discussed below, the Board finds that at no pertinent point have the disabilities under consideration been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

Based on the foregoing, the Board finds that initial ratings of 20 percent, but no higher, are warranted for each upper extremity and ratings of 20 percent, but no higher, are warranted for the lower extremities prior to July 30, 2013, and 40 percent, but no higher, thereafter.  As the Veteran's symptoms have been consistent throughout the relevant appeal periods, the Board finds that there is no basis for staged rating of the Veteran's upper extremity disabilities, or additional staged ratings for the lower extremity disabilities, pursuant to Fenderson.  

	e.  Low Back

In addition to the regulations cited above, the Board observes that in determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.

The Veteran's lumbar spine disability is rated under DC 5237, which is in turn addressed under the General Rating Formula for Diseases and Injuries of the Spine.

The General Rating Formula for Diseases and Injuries of the Spine holds that for DCs 5235 to 5243, a 10 percent rating is warranted where there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spine contour; or, vertebral body fracture with loss of 50 percent or more of the height.  

A 20 percent rating is warranted for lumbar spine disabilities if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less or there is favorable ankylosis of the entire thoracolumbar spine; or, unfavorable ankylosis of the entire cervical spine.  

A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.  A rating of 100 percent is warranted when there is unfavorable ankylosis of the entire spine.  

The criteria also include the following provisions:

Note (1):  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2):  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Intervertebral disc syndrome (IVDS) (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating IVDS Based on Incapacitating Episodes provides for a 10 percent rating is warranted when there are incapacitating episodes of IVDS having a total duration of at least one week, but less than two weeks during the past 12 months.  A 20 percent rating is warranted when there are incapacitating episodes of IVDS having a total duration of at least two weeks, but less than four weeks during the past 12 months.  A 40 percent rating is warranted when there are incapacitating episodes of IVDS having a total duration of at least four weeks, but less than six weeks during the past 12 months.  A 60 percent rating when there are incapacitating episodes of IVDS having a total duration of at least six weeks during the past 12 months.  

An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician. An evaluation can be had either on the total duration of incapacitating episodes over the past 12 months or by combining separate evaluations of the chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities under 38 C.F.R. § 4.25, whichever method resulted in the higher evaluation.

In this case, the Veteran's service-connected lumbosacral strain has been evaluated as 10 percent disabling since the date of service connection.  He disagreed with the initial rating assigned.  However, the Board finds that higher ratings are not warranted at any time for the Veteran's lumbar spine disability.   

In this regard, the Board finds that the Veteran's lumbosacral strain is manifested by functional impairment consisting of subjective complaints of pain but thoracolumbar flexion was not limited to 60 degrees or less, to include in contemplation of functional impairment resulting from pain, weakness, fatigue, or incoordination, or following repetitive testing or during flare ups.  The October 2011 noted thoracolumbar flexion to 90 degrees, even after repetitive testing.  The and July 2013 VA examination report noted flexion to 75 degrees, with pain, even after repetitive testing.  VA treatment records, similarly, do not indicate flexion limited to 60 degrees or less.  There is no indication that the Veteran's lumbar spine disability has worsened since the July 2013 VA examination.  Moreover, the July 2013 VA examiner adequately addressed all of the appropriate criteria.  As such, the Board finds that the examination report is adequate and there is no reason to remand for a new VA examination.  
 
Further, the October 2011 VA examiner noted flexion to 90 degrees on active motion, extension to 30 degrees, left and right lateral flexion to 5 degrees each, right and left lateral rotation to 15 degrees each.  The examiner noted that there was objective evidence of pain on active range of motion testing but that there was no objective evidence of pain following repetitive motion or any additional limitations after three repetitions of range of motion.  X-ray and CT testing both revealed a normal lumbar spine.  The examiner diagnosed lumbosacral strain and noted a functional effect that the Veteran was unable to sit in certain positions without pain or discomfort and that the Veteran had pain with prolonged walking.  The Veteran denied any incapacitating episodes.  The Veteran also reported that he was able to stand for 15-30 minutes but was unable to walk more than a few yards. 

An August 2012 addendum to the examination report noted that the Veteran once again denied incapacitating episodes. 

In July 2013, the VA examiner noted the Veteran's report that he has flare-ups that limit activities such as prolonged sitting, standing, walking, repetitive bending and heavy lifting, due to pain.  On objective testing, the examiner noted the following range of motion findings, at worst, with pain: flexion to 75 degrees, extension to 15 degrees or greater, right and left lateral flexion to 15 degrees each, and right and left lateral rotation to 15 degrees each.  Of note, the Veteran was able to move beyond the limitations described herein; however, in order to view the evidence in the light most favorable to the Veteran, the Board is considering the most limited range of motion findings noted by the examiner.  There was no additional limitation of motion on repetitive testing.  The examiner also noted that the Veteran did not have arthritis, IVDS, or any neurologic abnormalities related to the back disability.  The examiner also noted that the Veteran did not have any guarding or muscle spasm in the lumbar spine and that his posture was normal.

As flexion limited to 60 degrees, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, ankylosis, and IVDS resulting in incapacitating episodes has not been shown, the Board finds that a rating in excess of 10 percent is not warranted for the lumbar spine at any time.  
 
The Board has considered the DeLuca provisions in reaching this conclusion.  The Board acknowledges the Veteran's reports that he has functional impairment including flare-ups that limit activities such as prolonged sitting, standing, walking, repetitive bending and heavy lifting, due to pain.  See July 2013 VA examination report.  The Board also notes that the October 2011 and July 2013 VA examiners noted that neither pain, weakness, fatigability, nor incoordination significantly limited functional ability with repeated use over a period of time.  Further, the Veteran denied experiencing flare-ups when asked about them during the October 2011 VA examination.  The Board has given full consideration to the Veteran's report during the July 2013 VA examination that the functional effects during a flare-up are limited activities such as prolonged sitting, standing, walking, repetitive bending and heavy lifting, due to pain but finds that such functional effects are accounted for in the 10 percent disability rating.

The Board also acknowledges that there was objective evidence of pain on range of motion testing during both VA examinations; however, the Board finds that such pain does not warrant higher ratings for the lumbar spine disability.  See DeLuca, Mitchell, supra.  the July 2013 VA examiner noted that the degree of range of motion loss during pain on use or flare-ups is approximately 15 degrees loss of range of motion in each of the six cardinal direction of the lumbar spine movement.  The Board finds that the pain associated with the Veteran's back motion is contemplated in the currently assigned disability rating as the examiner distinguished between the range of motion prior to pain and with pain, and flexion with pain, was to 75 degrees.  Additionally, the combined range of motion, with pain, was greater than 120 degrees.  Thus, the Veteran has already been afforded a disability rating that reflects the limitation of motion with pain.   

Further, a higher rating is not warranted as due to IVDS as the October 2011 and July 2013 VA examiners noted that there was no indication of IVDS.  The Veteran does not report otherwise. 

Regarding neurological impairment, the Veteran is already service-connected for neurological impairment including erectile dysfunction, neurogenic bladder, and upper and lower extremity disabilities, as a residual of acute demyelinating encephalomyelitis which he incurred in service.  No additional neurological impairment associated with the lumbar spine disability has been noted.  The Veteran does not report otherwise. 

In reaching these conclusions, the Board has carefully reviewed and considered the Veteran's statements regarding the severity of his disabilities.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the disabilities on appeal have been more severe than the assigned disability ratings reflect.  Moreover, the Veteran is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, however, the competent medical evidence offering detailed, specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disabilities on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay statements have been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.

The Board has also considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected lumbar spine disability but determines that they are not as the Veteran's symptomatology has been stable throughout the entire period for the lumbar spine disability.  



      f.  Other Considerations 

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

With respect to the claim for a higher rating for PTSD with amnestic disorder, the Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule.  The Board finds that the Veteran's psychiatric symptomatology is fully addressed by the rating criteria under which his disability is rated.  In this regard, all of the Veteran's psychiatric symptomatology is contemplated by the rating criteria, to include those symptoms which are not specifically enumerated.  See Mauerhan, supra.  There are no additional symptoms of his PTSD with amnestic disorder that are not addressed by the rating schedule.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Further, as discussed above, the AOJ has already granted TDIU for the entire period, due in part to the effects of his psychiatric disorder on his concentration, social comfort, and ability to deal with conflict.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

With respect to the neurogenic bladder rating, the Board finds that the Veteran's service-connected neurogenic bladder is fully accounted for under DC 7542, and the voiding dysfunction rating criteria, based on the medical and lay evidence of its severity.  That evidence denotes continual urine leakage, changing absorbent material more than four times per day, and intermittently requiring an appliance such as a catheter.  The primary manifestations and symptoms are addressed completely by the provisions of 38 C.F.R. § 4.115a, voiding dysfunction.  Moreover, the rating assigned under that framework is commensurate with the level of disablement shown as to the disorder.  There is otherwise no indication that there are present signs or symptoms beyond the scope of the applicable rating criteria.  Accordingly, the question of extraschedular consideration for neurogenic bladder need not proceed further, as there exists no basis for the assignment of extraschedular ratings with respect to any point during the period under consideration herein.  

Regarding the erectile dysfunction rating, as discussed above, the Board finds that the Veteran's service-connected erectile dysfunction disability is fully accounted for under DC 7599-7522, based on the medical and lay evidence of its severity.  That evidence denotes erectile dysfunction without penile deformity, since the date of service connection.  The Veteran's symptoms are addressed completely by the provisions of the diagnostic code.  Moreover, the ratings assigned under the code are commensurate with the level of disablement shown as to the disorder.  There is otherwise no indication that there are present signs or symptoms beyond the scope of the applicable rating criteria.  Accordingly, the question of extraschedular consideration for the erectile dysfunction disability need not proceed further, as there exists no basis for the assignment of extraschedular rating with respect to any point during the period under consideration herein.  

Regarding the upper and lower extremity ratings, as discussed above, the Board finds that the Veteran's service-connected upper and lower extremity disabilities are fully accounted for under DCs 8513 and 8520, based on the medical and lay evidence of their severity.  That evidence denotes hyperactive reflexes in the upper extremities without clonus, and hyperactive reflexes in the lower extremities, with clonus as of July 30, 2013 as well as tenderness and weakness in the lower extremities since the establishment of service connection.  These symptoms are addressed completely by the provisions of the diagnostic codes.  Moreover, the ratings assigned under those codes are commensurate with the level of disablement shown as to the disorders.  There is otherwise no indication that there are present signs or symptoms beyond the scope of the applicable rating criteria.  Accordingly, the question of extraschedular consideration for the upper and lower extremity disabilities need not proceed further, as there exists no basis for the assignment of extraschedular rating with respect to any point during the period under consideration herein.  

Regarding the low back rating, as discussed above, the Board finds that the Veteran's service-connected low back disability is fully accounted for under DC 5237, based on the medical and lay evidence of its severity.  That evidence denotes flexion limited to 75 degrees at most, with pain.  These symptoms are addressed completely by the provisions of the General Rating Formula.  Moreover, the rating assigned under DC 5237 is commensurate with the level of disablement shown as to the disorder.  There is otherwise no indication that there are present signs or symptoms beyond the scope of the applicable rating criteria.  Accordingly, the question of extraschedular consideration for the low back disability need not proceed further, as there exists no basis for the assignment of extraschedular rating with respect to any point during the period under consideration herein.  

Further, the Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific, service-connected disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.
 
In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine and applied it where necessary.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An initial rating in excess of 70 percent for PTSD with amnestic disorder, is denied.
 
An initial rating of 60 percent, but no higher, for urinary incontinence, is granted subject to the laws and regulations governing payment of monetary benefits.

An initial compensable rating for erectile dysfunction, is denied.
 
An initial rating of 20 percent, but no higher, for hyper-reflexia of the left upper extremity, is granted, subject to the laws and regulations governing payment of monetary benefits.
 
An initial evaluation of 20 percent, but no higher, for hyper-reflexia of the right upper extremity, is granted subject to the laws and regulations governing payment of monetary benefits.
 
An initial evaluation of 20 percent, but no higher, prior to July 30, 2013, for hyper-reflexia of the left lower extremity is granted, subject to the laws and regulations governing payment of monetary benefits.

Effective July 30, 2013, an initial evaluation of 40 percent, but no higher, for hyper-reflexia of the left lower extremity is granted, subject to the laws and regulations governing payment of monetary benefits.
 
An initial evaluation of 20 percent, but no higher, prior to July 30, 2013, for hyper-reflexia of the right lower extremity, is granted subject to the laws and regulations governing payment of monetary benefits.

Effective July 30, 2013, an initial evaluation of 40 percent, but no higher, for hyper-reflexia of the right lower extremity is granted, subject to the laws and regulations governing payment of monetary benefits.
 
An initial evaluation in excess of 10 percent for lumbosacral strain, is denied.


REMAND

With respect to the right hip claims, the Board's review of the case reveals that further AOJ action on the claims is warranted.

During the course of the appeal, the Veteran was provided with two VA examinations concerning the right hip disabilities, in October 2011 and July 2013.  Unfortunately, the examination reports are inadequate as they do not properly assess the Veteran's pain.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Specifically, the Board notes that neither examiner noted test results concerning the Veteran's pain using the right hip in weight-bearing and non weight-bearing range of motion testing.  The Board observes that although the VA examiners used VA's disability benefits questionnaires (DBQ), the DBQ has been updated to comply with 38 C.F.R. § 4.59, which requires that VA evaluate the Veteran's pain in range of motion testing in active motion, passive motion, weight-bearing, and non weight-bearing.  See Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).  In this case, the VA examiners tested the Veteran's pain on range of motion testing but did not address his pain with respect to weight-bearing and non weight-bearing.  The Board notes that 38 C.F.R. § 4.59 also requires that the Veteran's opposite joint be tested as well if it is undamaged; however, in this case, both of the Veteran's hips are damaged so opposite joint testing is not required. 

For all of these reasons, a remand is required in order to obtain another VA examination regarding the severity of the Veteran's right hip disabilities.  Prior to arranging for the VA examination, as the Veteran receives ongoing VA treatment, obtain any relevant, VA treatment records that are outstanding.  

The AOJ must readjudicate the claim in light of the new evidence received since the August 2015 supplemental statement of the case.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary authorization from the Veteran, all outstanding treatment records should be obtained, to include those from the Los Angeles VAMC.

2.  After obtaining all outstanding records, the Veteran should be afforded the appropriate VA examination to determine the current severity of his right hip disabilities.  

3.  Thereafter, readjudicate the claim.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


